MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) November 8, 2007 order dismissing petitioner’s appeal of the Immigration Judge’s November 17, 2006 decision.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Specifically, a review of the record reflects that petitioner conceded removability and did not file any applications for relief. See 8 C.F.R. § 1003.31(c) (directing that opportunity to file any application is deemed waived when application is not filed within time set by Immigration Judge). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.